Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 05/17/2021.
In the Instant Amendment, claims 3-4 and 9 canceled; claims 1-2, 5-8, and 10-13 have been amended; claims 1, 7, and 8 are independent claims.  Claims 1-2, 5-8, and 10-13 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
Applicant’s arguments with respect to the limitations “a memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the HMI project being edited that is read out from the memory” have been considered but are moot in view of the new ground(s) of rejection. 
Applicants’ arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Applicants’ argument with respect to claim 1 in the instant Amendment, filed on 05/17/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Braun does not teach to reflect the attribute value of the first model to the corresponding attribute value of the second model, in which the second model is the model being edited by the user. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first model to the corresponding attribute value of the second model, in which the second model is the model being edited by the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue: Braun does not teach that the attribute values of the objects comprise properties, event actions, or animations of the objects.  
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Braun does disclose wherein the attribute values of the objects comprise properties, event actions, or animations of the objects (pars. 0017-0020; motion control systems (particularly for closed-and/or open-loop control of motion sequences); see also pars. 0145-0146 and 0150-1054; Figs. 9-11; parameters such as position, type, direction and/or speed of a device of the device, which are known as attribute values).  It is clear Braun does disclose the limitation argued above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al., (“Braun,” US 2012/0304148), published on November 29, 2012.  
Regarding claim 1, Braun discloses a method for comparing, wherein human machine interface (HMI) development support device, comprising:
 a processor configured to perform editing of a HMI project that is configured by a plurality of objects (pars. 0027-0037, 0086; “[t]wo programs to be compared can be displayed side by side in an editor by means of at least one of the following display variants.”); and 
a display, coupled to the processor, which displays an editing screen of the HMI project (par. 0027; “a facility for parameterizing, configuring and/or commissioning control systems and/or for creating preferably cyclical control programs using a visual editor device for editing a control program;” [the visual editor device will displayed selected programs for comparing and editing]. And also see pars. 0036-0040, 0086-0097, 0114-0117 and 0125-0126; Figs. 2-5); wherein the processor forms a comparison screen for highlighting differences between a reference HMI project and the HMI project being edited, and displays the comparison screen on the display, wherein the comparison screen is a screen that highlights different attribute values in objects of the reference HMI project and objects of the HMI project being edited (pars. 0012-0014, 0037-0040, 0086-0097; “[t]he first object model is displayed with the differences with respect to the aggregate model in the first difference object model. The second object model is also compared with the aggregate model and displayed with the differences with respect to the aggregate model in the second difference object model. Said differences are in particular color -highlighted, the first and second difference object model being advantageously displayed simultaneously side by side on a screen.” Pars. 0114-0117, 0089-0097, and 0125-0127; Fig. 2-5), wherein the processor reflects the attribute values of the objects of the reference HMI project on the attribute values of the objects of the HMI project being edited (pars. 0054-0055, 0114-0120, and 0125-0128, and 0130-0131; Figs. 3-7), wherein the attribute values of the objects comprise properties, event actions, or animations of the objects (pars. 0017-0020; motion control systems (particularly for closed-and/or open-loop control of motion sequences); see also pars. 0145-0146 and 0150-1054; Figs. 9-11; parameters such as position, type, direction and/or speed of a device of the device, which are known as attribute values).
Regarding claim 2, Braun discloses the HMI development support device according to claim 1, wherein the processor forms the comparison screen for highlighting the objects of the reference HMI2Customer No.: 31561Application No.: 16/603,239 project and the objects of the HMI project being edited in which attribute values are different from each other and variables are common (pars. 0054-0055, 0114-0120, and 0125-0128, and 0130-0131; Figs. 5-7).  
Regarding claim 5, Braun discloses the HMI development support device according to claim 1, wherein the processor reflects selected attribute values when a plurality of attribute values is different (pars. 0054-0055, 0114-0120, and 0125-0128, and 0130-0131; Figs. 2-7, 0130-0131, 0145-0146 and 0150-1054; Figs. 3-7 and 9-11), wherein the attribute values of the objects comprise properties, event actions, or animations of the objects (pars. 0017-0020; motion control systems (particularly for closed-and/or open-loop control of motion sequences)).  
Regarding claim 7, claim 7 is directed to method associated with the system claimed in claim 1; Claim 7 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 8, claim 8 is directed to non-transitory computer-readable recording media associated with the system claimed in claim 1; Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 10, Braun disclose the HMI development support device according to claim 2, wherein the merge processing unit reflects selected attribute values when a plurality of attribute values is different (par. 0055-0056; 0114, 0156; Figs. 2, 11; the dialog boxes 97).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al., (“Braun,” US 2012/0304148), published on November 29, 2012, in view of Tsujimoto et al., (“Tsujimoto,” US 2016/0061579), published on March 3, 2016 .
Regarding claim 6, Braun disclose the HMI development support device according to claim 1. 
Braun discloses all limitations above, but does not explicitly discloses a memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the HMI project being edited that is read out from the memory. 
However, Tsujimoto discloses a method/system for changing of parameter setting, wherein a memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the HMI project being edited that is read out from the memory (Tsujimoto: pars. 0015, 0027,  and 0071-0072;  Fig. 2; when a user cancels  instruction, the changed parameter, which is stored temporary in a storage unit, will be returned to the original parameter).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Tsujimoto with the method/system of Braun to provide users with a means for maintaining the original information/parameter.
Regarding claim 11, Braun discloses the HMI development support device according to claim 5. 
Braun discloses all limitations above, but does not explicitly discloses a memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the HMI project being edited that is read out from the memory
However, Tsujimoto discloses a method/system for changing of parameter setting, wherein a memory,  which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the HMI project being edited that is read out from the memory (Tsujimoto: pars. 0015, 0027,  and 0071-0072;  Fig. 2; when a user cancels  instruction, the changed parameter, which is stored temporary in a storage unit, will be returned to the original parameter).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Tsujimoto with the method/system of Braun to provide users with a means for maintaining the original information/parameter.
Regarding claim 12, Braun discloses the HMI development support device according to claim 2. 
Braun discloses all limitations above, but does not explicitly discloses comprising a memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the H MI project being edited that is read out from the memory.
However, Tsujimoto discloses a method/system for changing of parameter setting, wherein a memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the H MI project being edited that is read out from the memory (Tsujimoto: pars. 0015, 0027, and 0071-0072; Fig. 2; when a user cancels instruction, the changed parameter, which is stored temporary in a storage unit, will be returned to the original parameter).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Tsujimoto with the method/system of Braun to provide users with a means for maintaining the original information/parameter.
Regarding claim 13, Braun discloses the HMI development support device according to claim 10, but does not explicitly disclose a memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the HMI project being edited that is read out from the memory. 
However, Tsujimoto discloses a method/system for changing of parameter setting, wherein 5Customer No.: 31561Docket No.: 91972-US-540-PCTa memory, which temporarily stores the HMI project being edited; wherein on receiving cancel of processing for reflecting the attribute values, the processor returns to the HMI project being edited that is read out from the memory (Tsujimoto: pars. 0015, 0027,  and 0071-0072;  Fig. 2; when a user cancels  instruction, the changed parameter, which is stored temporary in a storage unit, will be returned to the original parameter).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Tsujimoto with the method/system of Braun to provide users with a means for maintaining the original information/parameter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174